Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered November 20, 2000, convicting him of murder in the second degree, attempted robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt on the charge of murder in the second degree was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Florio, J.P., Friedmann, Cozier and Mastro, JJ., concur.